                                “SECRET”

              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

UNITED STATES OF AMERICA,              Case No.

                 Plaintiff,            COUNT ONE: ALL DEFENDANTS
                                       (Conspiracy to Distribute Methamphetamine)
      v.                               21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846
                                       NLT: 10 Years and NMT Life Imprisonment
(1) ALEJANDRO DIAZ-SANCHEZ,            NMT: $10,000,000 Fine
a/k/a BARBAS                           NLT: 5 Years Supervised Release
[DOB: 10/10/1972]                      Class A Felony

(2) MANUEL PINITU-ROSA,                COUNTS TWO and FOUR:
[DOB: 12/31/1980]                      DEFENDANTS RYAN C. WILLIAMS and
                                       AMANDA R. WILLIAMS
(3) KERVIN GONZALEZ-BERNAL,            (Possession with the Intent to Distribute
[DOB: 08/01/1989]                      Methamphetamine)
                                       21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
(4) MICHAEL B. PEDRINO,                NLT: 5 Years and NMT 40 Years Imprisonment
[DOB: 12/09/1977]                      NMT: $5,000,000 Fine
                                       NLT: 4 Years Supervised Release
(5) DARRELL VICTOR,                    Class B Felony
[DOB: 05/13/1982]
                                       COUNTS FIVE and SIX:
(6) RYAN C. WILLIAMS,                  DEFENDANTS AARON M. GROVES and
[DOB: 06/24/1978]                      MICHAEL B. PEDRINO
                                       (Possession with the Intent to Distribute
(7) AMANDA R. WILLIAMS,                Methamphetamine)
[DOB: 06/15/1981]                      21 U.S.C. §§ 841(a)(1) and (b)(1)(A)
                                       NLT: 10 Years and NMT Life Imprisonment
(8) ASHLEY M. JORDISON,                NMT: $10,000,000 Fine
[DOB: 06/08/1985]                      NLT: 5 Years Supervised Release
                                       Class A Felony
(9) NICHOLAS M. SHEPARD,
[DOB: 05/05/1980]                      COUNTS THREE and SEVEN:
                                       DEFENDANTS RYAN C. WILLIAMS and
(10) AARON M. GROVES,                  MICHAEL B. PEDRINO
[DOB: 12/03/1984]                      (Possession of Firearms and Drug Trafficking)
                                       18 U.S.C. § 924(c)(1)(A)(i)
                                       NLT 5 Years and NMT Life Imprisonment
(11) JEREMY SPECKER,                   Consecutive
[DOB: 08/25/1985]                      NMT: $250,000.00 Fine
                                       NMT: 5 Years Supervised Release
and                                    Class A Felony



       Case 4:19-cr-00157-DGK Document 10 Filed 05/01/19 Page 1 of 5
                                             FORFEITURE ALLEGATIONS:
(12) LORENZO ANTONIO RUIZ,                   ALL DEFENDANTS
[DOB: 08/01/1989]                            21 U.S.C. § 853
                                             Notice of Criminal Forfeiture
                   Defendants.
                                             $100 Mandatory Special Assessment Each
                                             Count

 DEFENDANT NO.              DEFENDANT NAME                       COUNTS CHARGED
                   ALEJANDRO DIAZ-SANCHEZ,
        1          a/k/a BARBAS                              1
        2          MANUEL PINITU-ROSA                        1
        3          KERVIN GONZALEZ-BERNAL                    1
        4          MICHAEL B. PEDRINO                        1, 6, 7
        5          DARRELL VICTOR                            1
        6          RYAN C. WILLIAMS                          1, 2, 3
        7          AMANDA R. WILLIAMS                        1, 4
        8          ASHLEY M. JORDISON                        1
        9          NICHOLAS M. SHEPARD                       1
        10         AARON M. GROVES                           1, 5
        11         JEREMY SPECKER                            1
        12         LORENZO ANTONIO RUIZ                      1

                                 INDICTMENT

      THE GRAND JURY CHARGES THAT:

                                    COUNT ONE
                     (Conspiracy to Distribute Methamphetamine)

      Between on or about August 1, 2017 and December 31, 2018, said dates being

approximate, in the Western District of Missouri and elsewhere, ALEJANDRO DIAZ-

SANCHEZ, a/k/a BARBAS, MANUEL PINITU-ROSA, KERVIN GONZALEZ-BERNAL,

MICHAEL B. PEDRINO, DARRELL VICTOR, RYAN C. WILLIAMS, AMANDA R.

WILLIAMS, ASHLEY M. JORDISON, NICHOLAS M. SHEPARD, AARON M. GROVES,

                                         2

       Case 4:19-cr-00157-DGK Document 10 Filed 05/01/19 Page 2 of 5
JEREMY SPECKER, and LORENZO ANTONIO RUIZ, defendants, did knowingly and

intentionally combine, conspire, confederate and agree with each other and others both known and

unknown to the grand jury, to distribute a mixture and substance containing a detectable amount

of methamphetamine, a Schedule II controlled substance, in an amount of 500 grams or more,

contrary to the provisions of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A), all in

violation of Title 21, United States Code, Section 846.

                                        COUNT TWO
                    (Possession with Intent to Distribute Methamphetamine)

       On or about August 22, 2017, in the Western District of Missouri, RYAN C. WILLIAMS,

defendant herein, did knowingly and intentionally possess with the intent to distribute

methamphetamine, in an amount of 5 grams or more (actual), a Schedule II controlled substance,

all contrary to the provisions of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).

                                          COUNT THREE
                            (Possession of Firearms and Drug Trafficking)

       On or about August 22, 2017, in the Western District of Missouri, RYAN C. WILLIAMS,

defendant herein, in furtherance of and during and in relation to a drug trafficking crime for which

he may be prosecuted, as set out in Count Two of this indictment, did knowingly and intentionally

carry, possess and use a firearm, to-wit: a Smith & Wesson M&P 9mm semiautomatic handgun

bearing Serial Number HMJ2241, all contrary to the provisions of Title 18, United States Code,

Sections 924(c)(1)(A)(i).

                                        COUNT FOUR
                    (Possession with Intent to Distribute Methamphetamine)

       On or about September 30, 2017, in the Western District of Missouri, AMANDA R.

WILLIAMS, defendant herein, did knowingly and intentionally possess with the intent to

distribute methamphetamine, in an amount of 5 grams or more (actual), a Schedule II controlled

                                                 3

         Case 4:19-cr-00157-DGK Document 10 Filed 05/01/19 Page 3 of 5
substance, all contrary to the provisions of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(B).

                                        COUNT FIVE
                    (Possession with Intent to Distribute Methamphetamine)

       On or about March 7, 2018, in the Western District of Missouri, AARON M. GROVES,

defendant herein, did knowingly and intentionally possess with intent to distribute 50 grams or

more of methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21,

United States Code, Section 841(a)(1) and (b)(1)(A).

                                         COUNT SIX
                    (Possession with Intent to Distribute Methamphetamine)

       On or about April 28, 2018, in the Western District of Missouri, MICHAEL B. PEDRINO,

defendant herein, did knowingly and intentionally possess with intent to distribute 50 grams or

more of methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21,

United States Code, Section 841(a)(1) and (b)(1)(A).

                                       COUNT SEVEN
                         (Possession of Firearms and Drug Trafficking)

       On or about April 28, 2018, in the Western District of Missouri, MICHAEL B. PEDRINO,

defendant herein, in furtherance of and during and in relation to a drug trafficking crime for which

he may be prosecuted, as set out in Count Six of this indictment, did knowingly and intentionally

carry, possess and use a firearm, to-wit: a Taurus Millennium G2 9mm semiautomatic handgun,

Serial Number TKW32260, all contrary to the provisions of Title 18, United States Code, Sections

924(c)(1)(A)(i).




                                                 4

         Case 4:19-cr-00157-DGK Document 10 Filed 05/01/19 Page 4 of 5
                                  ALLEGATION OF FORFEITURE

         1.       The allegations contained in Count One of this Indictment are re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to the provisions of Title

21, United States Code, Section 853.

         2.       Each defendant shall forfeit to the United States all property, real and personal,

constituting, or derived from, proceeds obtained, directly and indirectly, as a result of the violations

incorporated by reference in this Allegation of Forfeiture and all property used, or intended to be

used, in any manner or part, to commit, and to facilitate the commission of the violation alleged in

Count One of this Indictment

                                         SUBSTITUTE ASSETS

         If any of the property described above, as a result of any act or omission of the defendant:

                  a.       cannot be located upon the exercise of due diligence;
                  b.       has been transferred or sold to, or deposited with, a third party;
                  c.       has been placed beyond the jurisdiction of the Court;
                  d.       has been substantially diminished in value; or
                  e.       has been commingled with other property which cannot be divided
without difficulty.
         The United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p).

                                                          A TRUE BILL.


Dated:            5/1/19                                  /s/ Shannon Cassidy
                                                          FOREPERSON OF THE GRAND JURY


/s/ Joseph M. Marquez
Joseph M. Marquez #40634
Assistant United States Attorney
Western District of Missouri

                                                     5

              Case 4:19-cr-00157-DGK Document 10 Filed 05/01/19 Page 5 of 5
